Morton, J.
For the reasons stated in Wright v. Boston, ante, 161, the letter of the plaintiff to the assessors was properly excluded.
The deeds of the plaintiff, in which he described himself as “ of Boston,” were rightly admitted. The recitals in such deeds were admissions by him that he resided in Boston, and were competent. For the same reasons, the deeds to him in which he was described as of Boston were competent. His acceptance of such deeds without objection was an implied admission of the correctness of the recitals. Though of little weight, the evidence was competent.
The deed from the son of the plaintiff, in which the latter was described as “ of Nahant,” was rightly rejected. This recital, con *169sidered as a declaration of the son was clearly incompetent; considered as a declaration of the plaintiff, implied from his acceptance of the deed, it was a declaration in his own favor, and therefore incompetent. Wright v. Boston, ubi supra.
The plaintiff offered to show that, in conversations between himself and his son, he was accustomed “to discuss and talk over town affairs.” It was competent for him, and he was permitted, to show any acts of habitancy, such as residence in ¡Nahant, paying taxes, voting, attending town meetings and taking part in the discussions. But a private conversation or discussion as to town affairs is not an act of habitancy, and, like any other declaration not accompanying an act which may be given in evidence, is not admissible in his favor. We are of opinion that the ruling rejecting this evidence was correct.
Judgment on the verdict,